DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law et al. (US 20080017420).
Regarding claims 1, 12, and 20: Law discloses a coupler for connecting a power source to a drilling string comprising an elongate assembly 50 having a first portion, a second portion, and a coupler axis passing through the first portion and the second portion (Fig. 3; abstr.; [0050]). Law discloses that the first portion 106 is configured to removeably connect to a power source (Figs. 2, 3; [0053]). Law discloses that the second portion 54 is configured to removeably connect to a drilling string (Fig. 3; [0050]). Law discloses that the first portion and the second portion are configured to move relative to each other along the coupler axis over a stroke length, the stroke 
Regarding claim 2: Law discloses that the first portion includes a first shaft and the second portion includes a second shaft, that the first shaft having a chamber formed therein, the second shaft moving within the chamber over the stroke length (Fig. 3; abstr.; [0005]-[0007], [0050]). 
Regarding claim 3: Law discloses that the first portion includes a first shaft comprising one or more first shaft torque transferring surfaces for transferring torque to 
Regarding claim 4: Law discloses that the second portion includes a second shaft comprising one or more second shaft torque transferring surfaces for transferring torque from the second portion and a drilling string connection member for connecting the second shaft to the drilling string (Fig. 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Regarding claim 13: Law discloses coupler 50 for transmitting torque and axial force comprising an inner shaft comprising an inner shaft torque segment having one or more inner shaft torque transferring surfaces and a drilling string connection member 54 for connecting the inner shaft to a drilling string (Fig. 3; [0050]). Law discloses an outer shaft having at least a portion of the inner shaft received therein and comprising a power source connection member for connecting the outer shaft to a power source, a first outer shaft torque segment having one or more outer shaft torque transferring surfaces and a second outer shaft torque segment having one or more outer shaft torque transferring surfaces, that the first outer shaft torque segment being spaced from the second outer shaft torque segment along a coupler axis that passes through the inner shaft and the outer shaft, that the inner and outer shafts are moveable relative to each other along the coupler axis to allow the one or more inner shaft torque transferring surfaces to selectively contact (1) the one or more outer shaft torque transferring surface of the first outer shaft torque segment or (2) the one or more outer shaft torque transferring surfaces of the second outer shaft torque segment (see above; Figs. 2, 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
 that the inner and outer shafts are selectively moveable relative to each other along the coupler axis such that the one or more inner shaft torque transferring surfaces do not contact (1) the one or more outer shaft torque transferring surface of the first outer shaft torque segment and (2) the one or more outer shaft torque transferring surfaces of the second outer shaft torque segment (Fig. 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Regarding claim 15: Law discloses that the first outer shaft torque segment and the second outer shaft torque segment are separated by an outer shaft chamber through which the inner shaft torque segment moves (Fig. 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Regarding claim 16: Law discloses a first stop and a second stop to limit movement of the inner and outer shafts relative to each other (Fig. 3; [0005]-[0007], [0050], [0053], [0060]-[0062]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 5-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20080017420) in view of O’Connell (US 4378057).
Law discloses the invention substantially as claimed and as discussed above.
Regarding claim 5: Law does not explicitly disclose that the first portion includes first and second socket members that are spaced from each other along the coupler axis and that the second portion includes a shank configured to be received in the first and second socket member. O’Connell discloses that the first portion includes first and second socket members that are spaced from each other along the coupler axis and that the second portion includes a shank configured to be received in the first and second socket member (Figs. 3-7; col. 1, line 44 - col. 2, line 13). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the coupling connection structure of O’Connell for the Law structure to telescopically cooperate the sections so that torque is effectively transmitted from a driven section to another section attached to the coupling structure. 
Regarding claim 6: Law, as modified by O’Connell, discloses that the first portion includes a first shaft and the second portion includes a second shaft (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 7: Law, as modified by O’Connell, discloses that the first socket member includes a first socket member chamber for receiving the shank, that the second socket member includes a second socket member chamber for receiving the shank, and that the first socket member chamber and the second socket member 
Regarding claim 8: Law, as modified by O’Connell, discloses that the second portion includes a first shank and a second shank that are spaced from each other along the coupler axis and wherein the first portion includes a first socket member configured to receive the first shank and a second socket member configured to receive the second shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 9: Law, as modified by O’Connell, discloses that the first portion includes a first shaft and the second portion includes a second shaft (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 10: Law, as modified by O’Connell, discloses that the first socket member includes a first socket member chamber for receiving the first shank, that the first socket member chamber is sized and shaped to mate with the first shank, that the second socket member includes a second socket member chamber for receiving the second shank, and that the second socket member chamber is sized and shaped to mate with the second shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Regarding claim 17: Law, as modified by O’Connell, discloses that the inner shaft torque segment is a shank, that the first outer shaft torque segment is a first socket member for receiving the shank, and that the second outer shaft torque segment is a second socket member for receiving the shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 

Regarding claim 19: Law, as modified by O’Connell, discloses that the inner shaft torque segment is a first inner shaft torque segment, that the inner shaft comprises a second inner shaft torque segment, that the first inner shaft torque segment is a first shank, that the second inner shaft torque segment is a second shank, that the first outer shaft torque segment is a first socket member for receiving the first shank, that the second outer shaft torque segment is a second socket member for receiving the second shank (Law - Fig. 3; O’Connell - Figs. 3-7; col. 1, line 44 - col. 2, line 13). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20080017420) in view of Ware et al. (US 3194330).
Law discloses the invention substantially as claimed and as discussed above.
Regarding claim 11: Law does not discuss bearings and thus does not explicitly disclose that the first portion includes a first shaft and the second portion includes a second shaft, that the coupler comprising one or more bearings, that the second shaft being received in the one or more bearings to enable the first and second shafts to move relative to each other. Ware teaches the use of bearings between moving shafts (col. 3, lines 23-39). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the device of Law so that the first portion includes a first shaft and the second portion . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andersson (US 5168944), Tibussek (US 3763666), Cheek (US 4196781), and Diffenderfer et al. (US 4622022), alone or in combination, disclose various claimed features such as a coupler for connecting a drill power source to a drill string, telescoping components, structure limiting telescoping stroke, and torque transfer structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/6/2022